Title: To Benjamin Franklin from the Loge du Patriotisme, with a Note from Nogaret, 8 May 1783
From: Masonic Lodge, Patriotisme,Nogaret
To: Franklin, Benjamin



T∴ V∴ et T∴ ch∴ f∴
à L’O∴ de la Cour le 8me. du 3me. mois deL’an de la V∴ L∴ 5783. [Versailles, May 8, 1783]
La L∴ du Patriotisme regulierement assemblée pour arrêter ce qui Sera convenable à l’inauguration de Son nouveau Temple, laquelle doit Se faire Le mercredi 14e. jour de ce mois et S’occupant des moyens d’illustrer une fête aussi intéressante a unanimement député le T∴ ch∴ f∴ Nogaret vers vous pour vous engager à lui faire la faveur d’assister ce jour à Ses travaux. Nous esperons, T∴ R∴ f∴, que vous voudrez bien répondre aux Voeux unanimes de plus de Cent ff∴ qui envisagent comme une jouissance aussi pretieuse que mémorable l’avantage de posseder dans Leur Sein un f∴ qui mérite et fixe l’admiration et L’amour des deux mondes. Nous avons la faveur d’etre avec les Sentimens de la fraternité la plus distinguée en vous Saluant par tous l∴ N∴ et avec T∴ l∴ h∴ qui v∴ S∴ d∴
T∴ V∴ et T∴ illustre f∴ Vos tres devoués, tres affectionnés Serviteurs et ff∴
Vauchelle VbleDe Laville 2d. Surv.Terrasse orateurMesnager:/:LouisD’laviné adjt a Secr. S. SimonCuillié SecretaireFELIX-Nogaret


J’aurai la faveur de vous presenter Lundi mes respects, et de macquitter plus particulierement de ma Commission. Je vous remercierai en même tems du Cadeau que vous m’avez fait.
F. FELIX Nogaret

